Citation Nr: 9909924	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to service connection for a back disorder.

It is noted that the appellant appeared at a video conference 
hearing before the undersigned Member of the Board on January 
26, 1999, at which time he testified with respect to the 
claim now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a low back disorder is plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a low back disorder, and, therefore, 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records indicate that the veteran had no back 
problems at the time of his induction into service, according 
to a January 1976 induction medical examination report.  
Service outpatient records show that the veteran had no 
complaints of, treatment for, or diagnosis of any back 
conditions during service.  The veteran's November 1979 
separation medical report indicates that he had no back 
problems at the time of his separation medical examination.  
In the associated report of medical history, the veteran 
denied having, or ever having had, recurrent back pain.  
Subsequently, a November 1979 outpatient treatment record 
reflects that the veteran had complaints of generalized 
aching, headaches, and weakness after having received a flu 
shot.  An associated Physical Profile report indicates that 
he was placed on temporary profile for low back symptoms due 
to a viral syndrome.  The veteran separated from service, 
effective March 1980.

Subsequent to service, the claims file shows no medical 
treatment for any back problems until 1997.

Private chiropractor notes, dated in May and June 1997, 
reveal that the veteran was seen with complaints of low back 
pain of 6 months duration.  Physical examination and X-rays 
indicated subluxation of L5 and pelvis.  Plan was for 
correction and stabilization of spinal subluxation twice per 
week.

A September 1997 chiropractor's letter from Gary Z. Hestir, 
DC, reflects that the veteran reported hurting his back doing 
heavy lifting during service and that he had acute symptoms 
from exercising and lifting in 1993 and 1995.  His complaints 
were of lower thoracic and lumbosacral pain.  The letter 
indicates that the veteran's pain resolved after several 
visits in 1993 and one in 1995.

An October 1997 private chiropractor's letter from Richard L. 
Parker, DC, indicates that the veteran was treated with 
chiropractic manipulation and adjunctive therapy for a lumbar 
strain with vertebral segmental dysfunction and sacroiliac 
joint dysfunction.

An October 1997 private chiropractor's letter from Kevin D. 
Estes, DC, reveals that the veteran was seen in April 1997 
for complaints of pain at the base of his spine.  The veteran 
indicated that he had stood on a tailgate and lifted a deer 
up into the back of a truck and had had lower back and left 
sacroiliac discomfort ever since.  A video fluoroscopic study 
revealed a flexion fixation of occiput, with extension 
fixations of C5, C6, and C7, with limited right rotational 
motion of T1, T2, and T3.  His right ilium was posteriorly 
and externally rotated, with the sacral base being low on the 
right, with limited bilateral flexion of L2-L5.

The veteran submitted several personal lay statements in 
support of his claim.  In his November 1997 Notice of 
Disagreement, he asserted that his job during service 
involved frequent, heavy lifting and, thus, had the potential 
to cause a back injury.  In his December 1997 Substantive 
Appeal, the veteran asserted that back problems can be 
cumulative and not manifest themselves until many years after 
the initial injury.  He stated that, during service, he 
worked in unsafe conditions.

The veteran testified at a personal hearing before the 
undersigned member of the Board in January 1999.  During the 
hearing, he described the nature of his duties during 
service, indicating that they involved frequent, and heavy 
lifting.  He stated that he had minor back pain during 
service, but that it got progressively worse.  He testified 
that he first sought treatment for his back on or about 1989 
or 1990.  The veteran further noted that he did not report to 
sick call for symptoms related to his back during service.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that the recent private 
chiropractor's letters show that the veteran was seen for low 
back pain on several occasions in 1997.  They also indicate 
that he did not have complete resolution of his low back 
symptoms.  Therefore, for present purposes, the Board finds 
that the first prong of a well-grounded claim has been met.  
The claims file contains some competent evidence of a current 
low back disorder.

The second prong of a well-grounded claim is that of an 
inservice disease or injury.  Caluza, 7 Vet. App. at 506.  In 
this regard, the Board finds that the veteran has not met his 
initial burden.  Specifically, the Board finds no competent 
evidence that the veteran incurred an injury to his back 
during service.  As stated above, no service medical records 
show any treatment for any back problems.  Of particular 
importance is the veteran's November 1979 separation medical 
report, which indicates no back defects.  In his report of 
medical history, the veteran denied having any recurrent back 
pain.  While a November 1979 Physical Profile report 
indicates that the veteran had symptoms of back pain, those 
symptoms were specifically reported as being due to a viral 
syndrome which had caused generalized achiness.  Overall, 
there is no evidence of an inservice injury involving the 
veteran's back.  Even the veteran does not indicate that he 
injured his back in service.  He testified that he did not 
ever go to sick call for back problems.  He testified that he 
first sought treatment for back problems in 1990, many years 
after separation from service.  The actual medical evidence 
of record first shows treatment for an acute back disorder in 
1993, approximately 13 years after the veteran left service.

The veteran argues that his inservice job required frequent, 
heavy lifting, that he was never shown the proper way to 
lift, and that his job put him at risk for a serious injury.  
While the Board accepts all of these contentions as 
undoubtedly true, they, at most, indicate that the veteran 
was at risk for a back injury during service.  That is not 
significant for present purposes.  What is important is 
whether or not the veteran actually injured his back during 
service.  In this case, there is no evidence that he did.

Even if the veteran were to produce competent evidence that 
he injured his back during service, the record must also 
include competent evidence that his inservice back symptoms 
are related to his current low back disorder.  38 C.F.R. 
§§ 3.303, 3.304  (1998); Caluza, 7 Vet. App. at 506.  In this 
regard, the Board also finds that his claim fails.  
Specifically, there is no competent evidence that his current 
back problems are related to service.  In fact, the 1997 
medical evidence indicates that his back problems were of "6 
months duration" and that the veteran injured his back in 
1997 while attempting to lift a deer into the back of a 
truck.  The veteran has argued that his current back problems 
are related to service; however, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
as to a relationship between his disability and service 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
In addition, although one of the chiropractor letters 
indicates that the veteran provided a history of hurting his 
back during service, this is not competent evidence for 
purposes of a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995)  ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit[ v. 
Brown, 5 Vet. App. 91 (1993)] requirement" as to 
determination of well-groundedness, "and a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."). 

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's current low 
back disorder was incurred in or is related to service.  
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection, as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).  
Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341  (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


                                                                 
(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disorder is 
denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

